Title: To Benjamin Franklin from Jan Ingenhousz, 8 December 1781
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna Dec. 8th. 1781
I Can make no doubt but my lettres came all to hand dated Dec. 2th 1780; febr. 7, april 7 may 23, aug. 29 1781. You will have seen how much I languish’d for a word of answer eiter by yourself, or, if you had no time, by the hand of your son or clerk. A volum of opuscula on various philosophical subjects, which I have had ready for the press more than 7 or 8 months ago, has been kept bak for not having your sanction on the publication. The experiment of heat passing thro metals, of which I gave you an accurate account, als [has?] also on account of the M.S. of your answer upon the pamphlet of pere Barletti which you did promiss to send you. I will send the manuscript of the whole collection to mr le Begue de Presle to be printed immediately as soon as I recieve from you the answer I expect, and of which I have recieved nothing, tho Dr. le Begue tells me he delivrd a lettr from custody at the post office which was kept back by the postage not being payed. I think you will be pleased by seeing an account of two curious experiments which I found out last winter, or reather last year. One is the production of a smoak so clear that no body can look at it without his eyes beying dazled as much as if he looks at the sun in a clear day; an other is a manner of setting fire to a metal wire or to a Cord of 7 or 8 or more wires of different metals, so that the fire was thro the whole length of the cord with the most beautifull brillancy from one end of the Cord to the other, consuming the whole into calx, or approaching to calx, what ever length the metal cord may have— I showed it to several people of fashion and philosophers, as allso to the Emperour last winter, and this day to the Great Duc of Russia, Who did me the honour of paying me a visit. Mr. le Begue can show you the account of the experiments in the M.S.— Yesterday night I recieved a lettre of mr. Coffyn, in which he expresses his astonishment that Dr. Bankroft has not send me a copy of a lettre he recieved from mr. Wharton on account of a mercantil business in which I am concerned, much more than Dr. Bankroft him self. I write to day about it to Dr. Bankroft. I should be glad if you would be so good as to put him in mind of it. Mr. Wharton sent a Remittance of 9140£ to mr. Coffyn and mentions to send more. I recieved neither remittance nor any account at all, tho I am much more concerned in the trade as any one of those gentlemen, and tho mr. Wharton promish’d me upon his honour, that I should be the first to whom he should write as soon as he arrived, tho he should not be able to give me a propre account of the transactions being finish’d, the very first days of his arrival. I am at a loss who to account for this, and much less for Dr. Bankroft conceeling from me, what I should have thought to be my duty to have to communicate immediately to him, had mr. Wharton directed his lettre to me. I hope you will remembre, who to direct your lettres, if you should honour me with an answer.
I wish you joye with the second Bourgognade, and expect to hear that a third one has done the business, and produced the peace so desirable for mankind. I hope my countrymen will take proper revenge of that savage barbarity and unsupportable barbarity with which the English have used them. I am informed th[torn: at Sir] John is returned to London and took a lodging in charles Street S. James Square, after having quit his own hous and having taken a resolution to finish his life in Scotland. I am sorry he finds so little happiness in this world by possessing such a great share of probity and virtue. I am very respectfully yours
J. Ingen Housz
 
Addressed: a Son Excellence / Mr. Benj. Franklin / Ministre plen. du Congres Americ. / a Passy
Endorsed: Dec. 8. 1781
